Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/29/2020 has been entered.

Response to Amendment/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed June 10th, 2022. Applicant’s amendments to claims 1 and 12-13 as described on pages 8-10 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period...” as supported by the specification paragraph [0068]. However, as they change the scope of the claim, new art rejections for claims 1 and 12-13 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Censo et al. (US Pre-Granted Publication No. US 2015/0160033 A1 hereinafter “Censo”) in view of Isa et al. (US Pre-Granted Publication No. US 2018/0362053 A1 hereinafter “Isa”) further in view of Oba (US Pre-Granted Publication No. US 2017/0364070 A1 hereinafter “Oba”).

	Regarding claim 1 Censo discloses:

	A driving assistance device, comprising: a driver monitoring camera to capture a driver image that is an image of a driver of a vehicle; (Censo fig. 1 element 121 [0022] wherein the vehicle determines the driver gaze based on eye gaze sensors in which the office interprets as equivalent to an image of the driver) a plurality of cameras to capture a plurality of images corresponding to a plurality of directions around the vehicle; (Censo fig. 1 elements 122-1 and 122-2 [0023] wherein the vehicle includes outward facing cameras) a display to display an image; (Censo [0072] wherein the vehicle includes input output devices like speakers, a touchscreen, display devices, etc.) a processor to execute a program; (Censo [0072] wherein the vehicle includes a processing unit (CPU) to operate the vehicle) and a memory to store map information and the program which, when executed by the processor, performs processes of, receiving input of a destination; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) searching for a route to the destination based on the map information; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) detecting a vehicle location that is a location of the vehicle; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) judging a road state at the vehicle location based on the map information; (Censo [0036-0037] wherein the car determines when the approach a fork and which way to proceed at the fork in the road i.e. a road state branch) when the road state shows a branch, identifying a category of the branch from the road state; (Censo [0036-0037] wherein the car determines when the approach a fork and which way to proceed at the fork in the road i.e. a road state branch) identifying a traveling direction of the vehicle from the route; (Censo [0030] wherein the object and eye sensors determine if the driver and vehicle is headed in the right direction) … determining … visual confirmation requiring directions corresponding to the identified category and the identified traveling direction, (Censo [0047-0048] wherein the vehicle system determines the driving instruction based on the driver gaze and confirming if the driver has interpreted or identified the correct instruction i.e. a visual confirmation threshold)  a visual confirmation requiring direction being a direction requiring visual confirmation by the driver, (Censo [0039] wherein the navigation system confirms where the driver looks and corrects the direction if required)  … a sight line direction being a direction of a sight line of the driver, (Censo [0022] wherein the driver light of sight is determined by the eye gaze sensor) … the oversight direction being a direction that is not indicated as a detected sight line direction in the executed visual confirmation information (Censo [0039] wherein the vehicle system determines if the driver is looking the wrong direction) and calling attention of the driver to the oversight direction, (Censo [0026] wherein when the driver looks the wrong way a navigation system alerts the driver to look in the right direction i.e. the oversight direction) … 

	Censo does not appear to disclose:

	determining a plurality of visual confirmation requiring directions corresponding to the identified category and the identified traveling direction, or generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period, or judging an oversight direction from the plurality of visual confirmation requiring directions, or wherein the display displays an oversight direction image that is an image corresponding to the oversight direction out of the plurality of images, in response to an instruction from the processor. 

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“determining a plurality of visual confirmation requiring directions” (Isa [0076-0078] wherein a plurality of targets are identified for the driver to observe and confirm) and “wherein the display displays an oversight direction image that is an image corresponding to the oversight direction out of the plurality of images, in response to an instruction from the processor.” (Isa [0052] wherein the object detection direction is displayed on vehicle to capture the driver attention).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the display of the oversight direction of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to quickly grab the driver’s attention in order to improve safety and avoid potential collisions (Isa [0002-0003] [0048-0050]). 

	Additionally, Censo and Isa do not appear to disclose:

	generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period, or judging an oversight direction from the plurality of visual confirmation requiring directions

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period,” (Oba [0270-0274] wherein the driver sight direction at a target is tracked in a predefined time period, increasing a count when the correct target is identified) and “judging an oversight direction from the plurality of visual confirmation requiring directions,” (Oba [0139] [0153] wherein the driver condition is based on the driver identifying visual targets and it is determined that the driver is not in a state to drive if the driver does not view the proper direction of sight) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the oversight of Oba with the vehicle control of Censo and Isa because one of ordinary skill would have been motivated to make this modification in order to closely monitor a driver status to determine if the driver is in an appropriate state to control the vehicle or start an emergency process to move the vehicle to the side of the road (Oba fig. 15-16 and [0226-0246]).

	Regarding claim 2 Censo in view of Isa and Oba discloses all of the limitations of claim 1 and Censo further discloses:

	A driving assistance device of Claim 1, further comprising: a speaker to output a voice to the driver in order to call attention to the oversight direction, in response to an instruction from the processor, the voice having an effect that attention should be paid to the oversight direction.  (Censo [0024] fig. 3C wherein the vehicle includes speakers to correct the driver’s attention and gaze direction). 
 
	Regarding claim 3 Censo in view of Isa and Oba discloses all of the limitations of claim 1 and Censo further discloses:

	A driving assistance device of Claim 1, wherein the processor detects a moving object that is moving in the oversight direction image… (Censo [0036] wherein the vehicle detects a moving car in the right direction and alerts the driver look in the right direction)

	Censo does not appear to disclose:

	and wherein the display adds an image indicating the moving object, and displays the oversight direction image to which the image indicating the moving object is added.  

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“and wherein the display adds an image indicating the moving object, and displays the oversight direction image to which the image indicating the moving object is added.” (Isa [0052] [0057] wherein the displayed image includes a display when an object is moving towards the vehicle and the driver is not looking in the proper direction).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the display of the oversight direction of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to quickly grab the driver’s attention in order to improve safety and avoid potential collisions (Isa [0002-0003] [0048-0050]).

	Regarding claim 4 Censo in view of Isa and Oba discloses all of the limitations of claim 3 but Censo does not appear to disclose:

	...wherein: as the image, the display displays a frame at a position corresponding to the moving object.  

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“…wherein: as the image, the display displays a frame at a position corresponding to the moving object.” (Isa [0052] [0057] wherein the displayed image includes a display when an object is moving towards the vehicle and the driver is not looking in the proper direction).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the display of the oversight direction of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to quickly grab the driver’s attention in order to improve safety and avoid potential collisions (Isa [0002-0003] [0048-0050]).

	Regarding claim 5 Censo in view of Isa and Oba disclose all of the limitations of claim 3 and Censo further discloses:

	A driving assistance device of Claim 3, further comprising a speaker, in response to an instruction from the processor, to output a voice having an effect that attention should be paid to the moving object. (Censo [0024] [0036] fig. 3C wherein the vehicle includes speakers to correct the driver’s attention and gaze direction).

	Regarding claim 6 Censo in view of Isa disclose all of the limitations of claim 4 and Censo further discloses:

	A driving assistance device of Claim 4, further comprising a speaker, in response to an instruction from the processor, to output a voice having an effect that attention should be paid to the moving object.  (Censo [0024] [0036] fig. 3C wherein the vehicle includes speakers to correct the driver’s attention and gaze direction).

	Regarding claim 7 Censo in view of Isa and Oba disclose all of the limitations of claim 1 and Censo further discloses:

	A driving assistance device of Claim 1, wherein the memory is further configured to store a number of judgments of direction as oversight direction for each visual confirmation requiring direction corresponding to each combination of one of a plurality of categories of the branch and one of a plurality of traveling directions; (Censo [0036-0037] [0041-0042] wherein the vehicle determines the road forks and which direction to move i.e. a branch or an intersection with landmarks to direct the vehicle) and wherein, if the number for a visual confirmation requiring direction corresponding to the identified category and the identified traveling direction is more than or equal to a predetermined threshold, (Censo [0047-0048] wherein the vehicle system determines the driving instruction based on the driver gaze and confirming if the driver has interpreted or identified the correct instruction i.e. a visual confirmation threshold) the processor, before calling attention to the oversight direction, notifies the driver that attention should be paid to an advance attention calling oversight direction… (Censo [0024] fig. 3C wherein vehicle includes speakers to direct the driver gaze and attention to appropriate objects)

	Censo does not appear to disclose: 

	the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.” (Isa [0052] [0059] wherein the object detection direction is displayed on the vehicle to capture the driver attention when above a predetermined threshold).

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual threshold of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to accurately identify objects for the driver to identify that may be hazardous (Isa [0002-0003] [0101-0103]).

	Regarding claim 8 Censo in view of Isa and Oba disclose all of the limitations of claim 2 and Censo further discloses:

	A driving assistance device of Claim 2, wherein the memory is further configured to store a number of judgments of direction as oversight direction for each visual confirmation requiring direction corresponding to each combination of one of a plurality of categories of the branch and one of a plurality of traveling directions; (Censo [0036-0037] [0041-0042] wherein the vehicle determines the road forks and which direction to move i.e. a branch or an intersection with landmarks to direct the vehicle) wherein, if the number for a visual confirmation requiring direction corresponding to the identified category and the identified traveling direction is more than or equal to a predetermined threshold, (Censo [0047-0048] wherein the vehicle system determines the driving instruction based on the driver gaze and confirming if the driver has interpreted or identified the correct instruction i.e. a visual confirmation threshold) the processor, 37before calling attention to the oversight direction, notifies the driver that attention should be paid to an advance attention calling oversight direction, (Censo [0024] fig. 3C wherein vehicle includes speakers to direct the driver gaze and attention to appropriate objects) 

	Censo does not appear to disclose: 

	the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.” (Isa [0052] [0059] wherein the object detection direction is displayed on the vehicle to capture the driver attention when above a predetermined threshold).

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual threshold of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to accurately identify objects for the driver to identify that may be hazardous (Isa [0002-0003] [0101-0103]).

	Regarding claim 9 Censo in view of Isa and Oba discloses all of the limitations of claim 3 and Censo further discloses:

	A driving assistance device of Claim 3, wherein the memory is further configured to store a number of judgments of direction as oversight direction for each visual confirmation requiring direction corresponding to each combination of one of a plurality of categories of the branch and one of a plurality of traveling directions; (Censo [0036-0037] [0041-0042] wherein the vehicle determines the road forks and which direction to move i.e. a branch or an intersection with landmarks to direct the vehicle) wherein, if the number for a visual confirmation requiring direction corresponding to the identified category and the identified traveling direction is more than or equal to a predetermined threshold, (Censo [0047-0048] wherein the vehicle system determines the driving instruction based on the driver gaze and confirming if the driver has interpreted or identified the correct instruction i.e. a visual confirmation threshold) the processor, 37before calling attention to the oversight direction, notifies the driver that attention should be paid to an advance attention calling oversight direction, (Censo [0024] fig. 3C wherein vehicle includes speakers to direct the driver gaze and attention to appropriate objects) 

	Censo does not appear to disclose: 

	the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.” (Isa [0052] [0059] wherein the object detection direction is displayed on the vehicle to capture the driver attention when above a predetermined threshold).

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual threshold of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to accurately identify objects for the driver to identify that may be hazardous (Isa [0002-0003] [0101-0103]).

	Regarding claim 10 Censo in view of Isa and Oba discloses all of the limitations of claim 4 and Censo further discloses:

	A driving assistance device of Claim 4, wherein the memory is further configured to store a number of judgments of direction as oversight direction for each visual confirmation requiring direction corresponding to each combination of one of a plurality of categories of the branch and one of a plurality of traveling directions; (Censo [0036-0037] [0041-0042] wherein the vehicle determines the road forks and which direction to move i.e. a branch or an intersection with landmarks to direct the vehicle) wherein, if the number for a visual confirmation requiring direction corresponding to the identified category and the identified traveling direction is more than or equal to a predetermined threshold, (Censo [0047-0048] wherein the vehicle system determines the driving instruction based on the driver gaze and confirming if the driver has interpreted or identified the correct instruction i.e. a visual confirmation threshold) the processor, 37before calling attention to the oversight direction, notifies the driver that attention should be paid to an advance attention calling oversight direction, (Censo [0024] fig. 3C wherein vehicle includes speakers to direct the driver gaze and attention to appropriate objects) 

	Censo does not appear to disclose: 

	the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.” (Isa [0052] [0059] wherein the object detection direction is displayed on the vehicle to capture the driver attention when above a predetermined threshold).

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual threshold of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to accurately identify objects for the driver to identify that may be hazardous (Isa [0002-0003] [0101-0103]).

	Regarding claim 11 Censo in view of Isa and Oba discloses all of the limitations of claim 5 and Censo further discloses: 
	
	A driving assistance device of Claim 5, wherein the memory is further configured to store a number of judgments of direction as oversight direction for each visual confirmation requiring direction corresponding to each combination of one of a plurality of categories of the branch and one of a plurality of traveling directions; (Censo [0036-0037] [0041-0042] wherein the vehicle determines the road forks and which direction to move i.e. a branch or an intersection with landmarks to direct the vehicle) wherein, if the number for a visual confirmation requiring direction corresponding to the identified category and the identified traveling direction is more than or equal to a predetermined threshold, (Censo [0047-0048] wherein the vehicle system determines the driving instruction based on the driver gaze and confirming if the driver has interpreted or identified the correct instruction i.e. a visual confirmation threshold) the processor, 37before calling attention to the oversight direction, notifies the driver that attention should be paid to an advance attention calling oversight direction, (Censo [0024] fig. 3C wherein vehicle includes speakers to direct the driver gaze and attention to appropriate objects) 

	Censo does not appear to disclose: 

	the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“the advance attention calling oversight direction being the visual confirmation requiring direction for which the number is more than or equal to the predetermined threshold.” (Isa [0052] [0059] wherein the object detection direction is displayed on the vehicle to capture the driver attention when above a predetermined threshold).

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual threshold of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to accurately identify objects for the driver to identify that may be hazardous (Isa [0002-0003] [0101-0103]).

	Regarding claim 12 Censo discloses:

	A driving assistance method, comprising: receiving input of a destination; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) searching for a route to the destination based on a map information; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) detecting a vehicle location that is a location of a vehicle; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) 39judging a road state at the vehicle location based on the map information; (Censo [0036-0037] wherein the car determines when the approach a fork and which way to proceed at the fork in the road i.e. a road state branch) when the road state shows a branch, identifying a category of the branch from the road state; (Censo [0036-0037] wherein the car determines when the approach a fork and which way to proceed at the fork in the road i.e. a road state branch) identifying a traveling direction of the vehicle from the route; (Censo [0030] wherein the object and eye sensors determine if the driver and vehicle is headed in the right direction) … determining … visual confirmation requiring directions corresponding to the identified category and the identified traveling direction, (Censo [0047-0048] wherein the vehicle system determines the driving instruction based on the driver gaze and confirming if the driver has interpreted or identified the correct instruction i.e. a visual confirmation threshold)  a visual confirmation requiring direction being a direction requiring visual confirmation by a driver of the vehicle; (Censo [0039] wherein the navigation system confirms where the driver looks and corrects the direction if required) … that is an image of the driver, the sight line direction being a direction of a sight line of the driver; (Censo [0022] wherein the driver light of sight is determined by the eye gaze sensor) … the oversight direction being a direction that is not indicated as a detected sight line direction in the executed visual confirmation information; (Censo [0039] wherein the vehicle system determines if the driver is looking the wrong direction)  calling attention of the driver to the oversight direction; (Censo [0026] wherein when the driver looks the wrong way a navigation system alerts the driver to look in the right direction i.e. the oversight direction) capturing a plurality of images corresponding to a plurality of directions around the vehicle… (Censo fig. 1 elements 122-1 and 122-2 [0023] wherein the vehicle includes outward facing cameras) 

	Censo does not appear to disclose:

	determining a plurality of visual confirmation requiring directions or generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period, or judging an oversight direction from the plurality of visual confirmation requiring directions or and displaying an oversight direction image that is an image corresponding to the oversight direction out of the plurality of images 

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“determining a plurality of visual confirmation requiring directions” (Isa [0076-0078] wherein a plurality of targets are identified for the driver to observe and confirm) and “and displaying an oversight direction image that is an image corresponding to the oversight direction out of the plurality of images.” (Isa [0052] wherein the object detection direction is displayed on vehicle to capture the driver attention).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the display of the oversight direction of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to quickly grab the driver’s attention in order to improve safety and avoid potential collisions (Isa [0002-0003] [0048-0050]). 

	Additionally, Censo and Isa do not appear to disclose:

	generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period, or judging an oversight direction from the plurality of visual confirmation requiring directions

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period,” (Oba [0270-0274] wherein the driver sight direction at a target is tracked in a predefined time period, increasing a count when the correct target is identified) and “judging an oversight direction from the plurality of visual confirmation requiring directions,” (Oba [0139] [0153] wherein the driver condition is based on the driver identifying visual targets and it is determined that the driver is not in a state to drive if the driver does not view the proper direction of sight) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the oversight of Oba with the vehicle control of Censo and Isa because one of ordinary skill would have been motivated to make this modification in order to closely monitor a driver status to determine if the driver is in an appropriate state to control the vehicle or start an emergency process to move the vehicle to the side of the road (Oba fig. 15-16 and [0226-0246]).

	Regarding claim 13 Censo discloses:

	A non-transitory computer-readable medium that stores therein a program causing a computer to execute processes of: receiving input of a destination; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) searching for a route to the destination based on map information; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) 40detecting a vehicle location that is a location of a vehicle; (Censo [0075] wherein the system includes a navigation system that identifies objects and then creates customized driving instructions based on these objects) judging a road state at the vehicle location based on the map information; (Censo [0036-0037] wherein the car determines when the approach a fork and which way to proceed at the fork in the road i.e. a road state branch) when the road state shows a branch, identifying a category of the branch from the road state; (Censo [0036-0037] wherein the car determines when the approach a fork and which way to proceed at the fork in the road i.e. a road state branch) identifying a traveling direction of the vehicle from the route; (Censo [0030] wherein the object and eye sensors determine if the driver and vehicle is headed in the right direction) … determining … visual confirmation requiring directions corresponding to the identified category and the identified traveling direction, (Censo [0047-0048] wherein the vehicle system determines the driving instruction based on the driver gaze and confirming if the driver has interpreted or identified the correct instruction i.e. a visual confirmation threshold) a visual confirmation requiring direction being a direction requiring visual confirmation by a driver of the vehicle; (Censo [0039] wherein the navigation system confirms where the driver looks and corrects the direction if required) … from a driver image that is an image of the driver, a sight line direction being a direction of a sight line of the driver; (Censo [0022] wherein the driver light of sight is determined by the eye gaze sensor) … the oversight direction being a direction that is not indicated as a detected sight line direction; (Censo [0039] wherein the vehicle system determines if the driver is looking the wrong direction) calling attention of the driver to the oversight direction… (Censo [0026] wherein when the driver looks the wrong way a navigation system alerts the driver to look in the right direction i.e. the oversight direction) 

	Censo does not appear to disclose:

	determining a plurality of visual confirmation requiring directions or generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period, or judging an oversight direction from the plurality of visual confirmation requiring directions, or and displaying an oversight direction image that is an image corresponding to the oversight direction out of a plurality of images corresponding to a plurality of directions around the vehicle, in response to an instruction.

	However, in the same field of endeavor of vehicle controls Isa discloses:

	“determining a plurality of visual confirmation requiring directions” (Isa [0076-0078] wherein a plurality of targets are identified for the driver to observe and confirm) and “and displaying an oversight direction image that is an image corresponding to the oversight direction out of a plurality of images corresponding to a plurality of directions around the vehicle, in response to an instruction.” (Isa [0052] wherein the object detection direction is displayed on vehicle to capture the driver attention).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the display of the oversight direction of Isa with the vehicle control of Censo because one of ordinary skill would have been motivated to make this modification in order to quickly grab the driver’s attention in order to improve safety and avoid potential collisions (Isa [0002-0003] [0048-0050]). 

	Additionally, Censo and Isa do not appear to disclose:

	generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period, or judging an oversight direction from the plurality of visual confirmation requiring directions

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“generating executed visual confirmation information by detecting sight line directions during a predefined time period from the driver image and storing as part of the executed visual confirmation information a number of times each of a plurality of sight line directions was detected during the predefined time period,” (Oba [0270-0274] wherein the driver sight direction at a target is tracked in a predefined time period, increasing a count when the correct target is identified) and “judging an oversight direction from the plurality of visual confirmation requiring directions,” (Oba [0139] [0153] wherein the driver condition is based on the driver identifying visual targets and it is determined that the driver is not in a state to drive if the driver does not view the proper direction of sight) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the oversight of Oba with the vehicle control of Censo and Isa because one of ordinary skill would have been motivated to make this modification in order to closely monitor a driver status to determine if the driver is in an appropriate state to control the vehicle or start an emergency process to move the vehicle to the side of the road (Oba fig. 15-16 and [0226-0246]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160046295 A1 discloses a vehicle reaction time for the view of a driver in a time span for a visual stimulus

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664